DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2; 5-6; 8-12 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Borkovec et al. (US 2016/0262456) and Biel et al. (EP2017/052989)(please see recitation US 2019/0031407) in view of Kamishita (US 2009/0289083).
As per claims 1; and 10: Borkovec discloses an assembly for an aerosol generating system, the assembly comprising: a heating element (see Para. [0039]), a liquid storing portion 43 configured to store liquid aerosol-forming substrate therein; and a delivery device 37 configured deliver the liquid aerosol forming substrate from the liquid storing portion to the heating element, the delivery device between the liquid storing portion and the heating element, the delivery device and the heating element defining an air gap therebetween (see fig. 3; wherein the pump element 41 with the nozzle 38 are in between the liquid storing portion 43 and the heater (which is within the atomizing element 33), the delivery device including, a micropump 41 and a spray nozzle 38, the micropump 41 configured to deliver the liquid 
However, Borkovec does not explicitly disclose the heating element include a sheet heating element including a plurality of electrically conductive fibers; and the nozzle is airless spray.
On the other hand, Borkovec mentioned (Para. [0042-0043] wherein the atomizing element 33 (which is including the heater element) of the atomizers 10 may have different forms or comprise different surfaces in order to allow for the generation of the aerosols with different particle sizes. In particular, the forms and/or the surface of the atomizing element 33 may be adapted to most effectively vaporize the respective material to be atomized). However, a person having ordinary skill in the art would know that having a sheet heating element including a plurality of electrically conductive fibers is well known, common knowledge and commonly used in the art of vaporizing/electronic cigarette. Furthermore, Biel discloses atomizer 26 may alternatively use other forms of heating elements, such as ceramic heaters, or fiber, or mesh material heaters, nonresistance heating element such as sonic, piezo and jet spray may also be used in the atomizer 26 in place of the heating coil to further provide more efficiency in heating the liquid in the device.
Although, neither Borkovec nor Biel explicitly disclose there is an airless spray nozzle. However, Kamishita discloses an airless pump/airless fluid dispensing system (see fig. 2) to further provide overspray problem, can control the flow of the spray and the liquid can be aimed at the target. Furthermore, using airless spray nozzle also is well known, common knowledge and commonly used to prevent the overspray issue, can also control the flow of the spray, so it does get to the target. Furthermore, neither Borkovec, Biel nor Kamishita explicitly mention that the delivery device and the heating element defining an air gap of 2 millimeters to 10 millimeters therebetween. However, a person having ordinary skill in the art would know that having an air gap distance between the delivery device and the heating element can only deal with location of parts within the aerosol device, since such modification still not affect/change the function of the aerosol generating system, and further provide the effective of the liquid aerosol-forming substrate spray from the delivery device directly to the heating element without wasting any droplets liquid aerosol-forming substrate an not processing which could be harmed to the users also.


As per claims 2; 5-6; 8-9; and 11-12: Borkovec discloses the assembly for an aerosol generating system, the assembly comprising: a heating element (see Para.[0039]); and wherein the delivery device is configured to deliver an amount of the liquid aerosol-forming substrate to the heating element; and wherein the delivery device is configured to spray the liquid aerosol-forming substrate onto the heating element as a spray having a size and shape fitted to a geometry of the heating element; and further comprising a control unit 12 configured to activate the delivery device with a time delay after activating the heating element (see Para. [0044-0045) and a device portion including a power supply 7 (Para. [0017]) and control unit 12.
However, Borkovec does not explicitly disclose wherein the sheet heating element is a mesh heater; and the sheet heating element has a rectangular geometry; and a square geometry.
On the other hand, Borkovec mentioned (see Para. [0043]; wherein the size, shape and/or operation properties of at least one of the atomizing elements 33 may be changeable in order to be able to adjust the particle size of one of the aerosols. The operation properties may be electrical power or frequency of an operation power fed to the atomizing elements 33). However, a person having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify an assembly for an aerosol generating system of Borkovec by having the sheet heating element is a mesh heater as taught by Biel to further provide compactness and design flexibility, and less specify the heat generation rate or surface temperature; and having the sheet heating element has a rectangular geometry; and a square geometry can only deal with change in shape to further accommodate within the device structure desire. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. 
In response to Applicant’s argument regarding claims 1 and 10 that prior art of record Borkovec is silent with respect to an amount of distance between the delivery device and the heating element. Examiner respectfully disagreed, since the distance between the delivery device and the heating element within the aerosol device can only deal with location of parts because such modification still would not change the function of the device, it further provides the effective of the liquid aerosol-forming substrate spray from the delivery device directly to the heating element without wasting any droplets liquid aerosol-forming substrate and not processing which could be harmed to the users also, and to further improve not only economic reasons but also health reasons to the users after all. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831